Citation Nr: 1639429	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-31 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the hands and wrists, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for arthritis of the knees, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a disability manifested by chronic fatigue, whether chronic fatigue syndrome (CFS) or otherwise, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for neurological symptoms (left arm tremble), to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for hair loss, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for anxiety disorder.

7.  Entitlement to service connection for claustrophobia.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

(The issues of entitlement to educational assistance benefits under 38 U.S.C.A. Chapter 30 (otherwise known as the Montgomery GI Bill (MGIB)) and under 38 U.S.C.A. Chapter 32 (otherwise known as the Veterans' Educational Assistance Program (VEAP)) are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served in the Army Reserves, with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from May 1982 to December 2002.  He was called up for active duty in the Army from May 1984 to August 1984 and from September 1990 to March 1991.  

This current matter comes before the Board of Veterans' Appeal (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In a September 2010 rating decision, service connection for CFS, neurological symptoms, left arm tremble, and hair loss was denied.  In an October 2012 rating decision, service connection for rheumatoid arthritis of the hands and knees was denied.  The Veteran appealed each of these decisions.  In October 2014, the Board remanded this matter to schedule the Veteran for a hearing before a Veterans Law Judge.  It thus was scheduled for February 2015.  
However, the Veteran failed to appear for it.  He also did not thereafter show good cause for not appearing under such circumstances that a timely request for postponement was impossible.  His hearing request thus is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).  Based on the evidence, the Board separates the rheumatoid arthritis of the hands and knees issue into issues of arthritis of the hands and wrists and of the knees at this time.  The Board also more broadly recharaterizes the CFS issue as one of a disability manifested by chronic fatigue, whether CFS or otherwise, based on the evidence and for the Veteran's benefit.  Review of his claims file reveals that a REMAND of all issues comprising this matter is warranted.  The issues of service connection for anxiety disorder, for claustrophobia, and for PTSD are addressed for a limited purpose.  The Board does not have jurisdiction over them, but a REMAND nevertheless is warranted.  


REMAND

Although the delay entailed by a remand is regrettable, Board adjudication of the Veteran's hands and wrists, knees, chronic fatigue, neurological symptoms (left arm tremble), and hair loss claims cannot occur yet.  Undertaking additional development prior to this adjudication is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding his entitlement to service connection for anxiety disorder, for claustrophobia, and for PTSD, ensuring that proper appellate procedure is followed is essential.  This also requires additional development necessitating a remand.

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2015).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2015).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

VA treatment records, some of which concern the Veteran's claimed disabilities, dated into August 2014 are available.  Others which are pertinent dated more recently thus likely exist.  A request or requests for them must be made.  Indeed, VA has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Some pertinent private treatment records also are available.  Since the last is dated in March 2011, others possibly exist.  The Veteran must be asked to submit or provide enough information to identify and locate them along with authorization for their release.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative finally must be made if any of the aforementioned is unsuccessful.

In a September 2014 letter, the Social Security Administration (SSA) informed the Veteran that he became disabled in May 2012 but did not identify the disabilities considered to find him disabled.  Whether or not SSA records are relevant, as such, is unknown.  A request or requests for them nevertheless must be made, with notice to the Veteran and his representative if the aforementioned is unsuccessful.  Doing so indeed is required if they concern any of the claimed disabilities.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  It also is required, even when records not appear potentially pertinent based on available information, if the claimant sufficiently identifies them and desires that they be obtained.  Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  Submission of the letter by the Veteran satisfies these criteria.  

II.  Medical Examinations and Opinions

If VA provides a medical examination or opinion for a service connection issue, whether or not obligated to do so, the duty to assist requires that it be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). Adequacy occurs when the Board is able to perform a fully informed adjudication. Id. There must be consideration of the Veteran's entire history. Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994). VA medical examinations must fully describe the disability present. Id. VA medical opinions must contain accurate factual premises and be supported by a clearly and fully articulated rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Reonal v. Brown, 5 Vet. App. 458 (1993).

The Veteran had a VA medical examination for his hands in March 2012.  It included review of the claims file, interview of him, an assessment which was normal, X-rays which were negative, and lab work.  Rheumatoid factor was ruled out based on the lab work.  No other diagnosis was made, as there was no basis given the lack of assessment findings and no other evidence of any.  However, there is evidence containing some findings.  VA treatment records, particularly those dated in April and May 2011, document that his hands were swollen.  X-rays taken at that time showed degenerative joint disease (DJD) in the first carpometacarpal joints of both hands as well as the radiocarpal joints of both wrists.  The Veteran's entire history accordingly may not have been considered.  The disability present also may not have been fully described.  With the evidence in dispute, an explanation finally may be required to ensure adjudication will be fully informed.  

In September 2013, the Veteran underwent a VA fatigue examination, which included review of his file and an assessment consisting primarily of an interview, with some findings.  (According to an internet article from the Centers for Disease Control and Prevention received in May 2011, diagnosis is made only after other diagnoses have been ruled out.)  Fatigue was diagnosed.  CFS was not, as it was noted that a sleep apnea diagnosis was raised as possible but not ruled out in VA treatment records.  The Veteran was found to be at high risk for sleep apnea given the assessment findings, and sleep apnea was deemed a likely contributor if not the primary cause of his fatigue.  As such, a sleep study was suggested.  The disability present may not be fully described, in sum, without such a study.  

Arrangements must be made for another VA medical examination concerning the Veteran's hands and his fatigue which address the aforementioned points.  For any diagnosis made, a VA medical opinion regarding whether or not it is related to his service must be rendered.  Arrangements also must be made for another VA medical opinion for his knees.  Bilateral DJD, or osteoarthritis, was diagnosed along with right chondrocalcinosis following an adequate VA medical examination in March 2012.  It was opined that these diagnoses are related to the Veteran's service.  As rationale, the Veteran's surgeries on both knees in the 1990's were noted.  The explanation was that surgery is a risk factor for development of these diagnoses.  An inaccurate factual premise is evident, however.  The surgeries took place when the Veteran was in the Reserves.  Service connection can be established based on such service, but the criteria are different than for active duty service.

Specifically, active military, naval, or air service includes active duty, any period of ACDUTRA during which a disease or injury resulting in disability was incurred or aggravated, and any period of INACDUTRA during which an injury resulting in disability was incurred or aggravated or there was an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  A Veteran is one who had active military, naval, or air service and was discharged under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).  Only a Veteran is eligible for service connection, as this means a disease or an injury resulting in disability was incurred or aggravated during active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1(k), 3.303(a) (2015).

If a chronic disease such as arthritis is manifested within a specific period after separation from active military, naval, or air service and other requirements are met, service connection is presumed. 38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309. This and other presumptions apply only to active duty service and not to ACDUTRA or INACDUTRA service, however. Smith v. Shinseki, 24 Vet. App. 40 (2010); Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991). The opinion gave no consideration to the aforementioned. Whether the Veteran's surgeries were related to any period of ACDUTRA or INACDUTRA was not considered. Neither was his contention that his knee problems are related to his last period of active duty service, when he was stationed in Saudi Arabia. He recounts that they began after walking in soft sand with a heavy rucksack of personal gear plus other equipment.

III.  Statement of the Case (SOC)

An appeal begins with a notice of disagreement (NOD), a written communication expressing dissatisfaction with and a desire to contest a determination.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.201 (2015); Anderson v. Principi, 18 Vet. App. 371 (2004).  An NOD must be filed within one year from the date notice of the determination was mailed.  38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. § 20.302(a) (2015).  Upon the filing of a timely NOD, an SOC shall be issued.  38 U.S.C.A. § 7105(d)(1) (West 2014); 38 C.F.R. § 19.29 (2015).  The Board shall remand for issuance of an SOC if one has not been recognized.  Manlincon v. West, 12 Vet. App. 238 (1999).  Indeed, an SOC is required because filing a timely substantive appeal (Form 9) in response thereto perfects the appeal.  38 U.S.C.A. §§ 7105(a, (d)(3)) (West 2014); 38 C.F.R. §§ 20.200, 20.202 (2015).

In December 2014, the Atlanta RO denied service connection for anxiety disorder, for claustrophobia, and for PTSD.  The Veteran responded by submitting VA Form 21-0958, entitled Notice of Disagreement, later in December 2014.  He indicated that he disagreed with each of the determinations made.  A timely NOD, in sum, has been filed.  Yet it has not been recognized by the RO.  There is no standard letter sent to inform the claimant of his appeal processing options.  The Veterans Appeals Control and Locator System (VACOLS) additionally does not convey that the claim comprising the aforementioned issues is in appellate status.  Absent recognition of the NOD, an SOC addressing them has not been issued.  This must be done to afford the Veteran the opportunity to perfect his appeal.

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those concerning his hands, wrists, knees, chronic fatigue, neurological symptoms (left arm tremble), and hair loss, dated from August 2014 to the present.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

2.  Ask the Veteran to either submit all outstanding private treatment records concerning his hands, wrists, knees, chronic fatigue, neurological symptoms (left arm tremble), and hair loss or provide enough information to identify and locate any along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

3.  Make as many requests as necessary to obtain the Veteran's SSA records.  This includes both the determination(s) finding him disabled as well as the treatment records and examinations upon which such was based.  Associate all records received with the claims file.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned.

4.  After completion of the above, arrange for an appropriate medical professional to examine the Veteran's hands and wrists again.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his relevant medical history and current symptoms.  All necessary tests shall be performed, the results of which shall be included in the report.  This shall include X-rays, at a minimum.  The examiner then shall diagnose in the report all disabilities present.  

If no diagnosis is made despite the April and May 2011 VA treatment records which include positive X-rays (see above discussion), the examiner shall include an explanation.  For each diagnosis made, the examiner then shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred during or otherwise is related to either of the Veteran's periods of active duty service or to any period of ACDUTRA or INACDUTRA service.  A clear and thorough explanation (rationale) shall be provided to support the opinion.  

5.  Also after completion of the above, arrange for an appropriate medical professional to examine the Veteran's fatigue again.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his relevant medical history and current symptoms.  All necessary tests shall be performed, the results of which shall be included in the report.  This shall include a sleep study and any other study for sleep apnea, at a minimum.  

The examiner then shall diagnose all disabilities present.  For each diagnosis, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred in or is otherwise related to either of the Veteran's periods of active duty service or to any period of ACDUTRA or INACDUTRA service.  A clear and thorough rationale shall be provided to support the opinion.  
6.  Also after completion of the above, arrange for an appropriate medical professional to render an opinion concerning the diagnoses of DJD/osteoarthritis of both knees and right knee chondrocalcinosis.  The professional shall review the claims file, documenting such in a report to be placed therein.  For each diagnosis, the professional then shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred during or otherwise is related to either of the Veteran's periods of active duty service or to any period of ACDUTRA or INACDUTRA service.  

A clear and thorough explanation (rationale) shall be provided to support the opinion.  It shall include discussion of the Veteran's contention that his knee problems are related to his active duty service in Saudi Arabia, which required walking in soft sand with a heavy rucksack of personal gear plus other equipment.  It further shall include discussion of his surgeries on both knees, which occurred during his service in the Reserves following this active duty service, being risk factors for developing the aforementioned diagnoses.  

7.  Lastly, readjudicate the Veteran's entitlement to service connection for arthritis of the hands and wrists; arthritis of the knees; a disability manifested by chronic fatigue, whether CFS or otherwise; neurological symptoms (left arm tremble); and hair loss, all to include as due to an undiagnosed illness.  Issue a rating decision for any determination made that is favorable to the Veteran.  For any determination made that is unfavorable to him, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision and/or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

8.  Issue an SOC concerning the Veteran's entitlement to service connection for anxiety disorder, for claustrophobia, and for PTSD.  Provide a copy of the SOC, along with a notice letter of how to continue the appeals process, to the Veteran and his representative.  Place a copy of both in claims file.  Return to the Board only if the appeal is timely perfected.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through a representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

